Citation Nr: 0113456	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to disability compensation in accordance with 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for diabetes 
mellitus.

3.  Entitlement to disability compensation in accordance with 
38 U.S.C.A. § 1151 for impotency.



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1974 to February 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 RO rating decision that denied service 
connection for diabetes mellitus, and denied benefits under 
38 U.S.C.A. § 1151 for diabetes mellitus and for impotency.  
The veteran had testified before an RO hearing officer in 
August 1999.  The veteran submitted a notice of disagreement 
in April 2000, and the RO issued a statement of the case in 
May 2000.  The veteran submitted a substantive appeal in June 
2000.  In August 2000, the veteran withdrew his request for a 
hearing before a member of the Board.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

Testimony of the veteran was to the effect that he had early 
manifestations of diabetes mellitus in service.  Although 
service medical records contain no evidence of elevated 
glucose levels, the Board notes that service connection has 
been established for a cognitive disorder and headaches 
associated with brain trauma, and evaluated as 100 percent 
disabling since June 1994.

The evidence shows a post-service medical diagnosis of 
diabetes mellitus in January 1998, within days of the VA's 
having denied the veteran medical treatment due to the lack 
of an appointment.  Private test results show that the 
veteran's glucose level in January 1998 was abnormal and 
critical.  Correspondence from one physician reflects that 
the better the control of the diabetes, the less its 
complications of peripheral neuropathy including impotency.  
The evidence reflects that the veteran's diabetes was out of 
control in January 1998.

The veteran contends that his diabetes mellitus was made 
worse or aggravated by the delay caused by the VA's denial of 
medical treatment in January 1998, and that the delay 
resulted in additional complications-i.e., diabetic 
retinopathy, tingling of the left hand, and impotency.  

Whether there is additional disability resulting from the 
delay in treatment, or an aggravation of an existing disease, 
beyond the degree expected of natural progress (if any), is 
largely a medical question.  The Board may not rely on its 
own unsubstantiated judgment in answering medical questions, 
but must support its medical conclusions with independent 
medical evidence in the record.  Crowe v. Brown, 7 Vet. App. 
238 (1994).  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Talley v. Brown, 6 Vet. App. 72 (1993).  The Board concludes 
that the veteran should be afforded a VA examination prior to 
adjudication of his claims.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for diabetes mellitus and its 
complications, including impotency, since 
1998.  Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

The RO should in accordance with the VCAA 
advise the veteran of any evidence it is 
unable to obtain.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, severity, etiology, and the date 
of onset of his diabetes mellitus.  The 
examiner should also review the service 
medical records and post-service medical 
records and offer an opinion as to:

(a) whether it is at least as likely 
as not that the veteran's current 
diabetes mellitus is related to an 
incident of service or to a service-
connected disability; 

(b) whether the veteran has current 
complications proximately due to or 
a result of the diabetes mellitus; 

(c) whether it is at least as likely 
as not that the delay, as reported 
by the veteran, in obtaining VA 
medical treatment in January 1998 
resulted in chronic additional 
disability from the veteran's 
diabetes mellitus and its 
complications; and if so, 
 
(d) whether it is at least as likely 
as not that such chronic additional 
disability was a continuance or 
natural progress of the condition.  

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.


3.  The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
The RO should then review the veteran's 
claims for service connection for 
diabetes mellitus, and for disability 
compensation in accordance with 
38 U.S.C.A. § 1151 for diabetes mellitus 
and for impotency-taking into 
consideration provisions of 38 C.F.R. 
§ 3.358 (2000).

4.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claims and that 
his failure, without good cause, to report for scheduled 
examinations could result in the denial of those claims.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




